 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLarry Faul Oldsmobile Co., Inc; Union Leasing Co.,Inc. and Machinery, Scrap Iron, Metal andSteel Chauffeurs, Warehousemen, Handlers,Helpers, Alloy Fabricators, Theatrical, Exposi-tion, Convention and Trade Show Employees,Local Union No. 714, International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Petitioner. Case 13-RC- 15481June 22, 1982DECISION ON REVIEW ANDDIRECTIONBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn December 21, 1981, the Regional Directorfor Region 13 issued a Decision and Direction ofElection in the above-entitled proceeding, in whichhe found appropriate for the purposes of collectivebargaining a unit consisting of all automobile salesrepresentatives in the new, used, fleet, and lease de-partments at the Employer's facility, excluding fi-nance and insurance managers or sales representa-tives, lot boys, new car receptionist/inventory con-trol clerk, lease receptionist, parts salesmen, war-ranty manager, service salesmen, service clerk, newvehicle preparation manager and assistant, car bill-ers, cashiers, office manager, computer operator,office clerical employees, employees now repre-sented by other labor organizations, guards and su-pervisors as defined in the Act, and all other em-ployees. Thereafter, in accordance with Section102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, theEmployer filed a timely request for review of theRegional Director's Decision and Direction ofElection, contending that the finance and insurancesalespersons, the new car receptionist/inventorycontrol clerk, the fleet sales administrator/part-timesalesperson, and the lease department reception-ist/part-time salesperson should be included in theappropriate unit.By telegraphic order dated February 5, 1982, theNational Labor Relations Board granted the Em-ployer's request for review' of the Regional Direc-tor's decision to exclude several classifications fromthe unit. Thereafter, the Employer filed a brief onreview.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.I The election was conducted by mail ballot with the ballots returnedto the Regional Office on January 29, 1982. The ballots were impoundedpending the loard's decision on review.262 NLRB No. 48The Board has reviewed the entire record in thiscase and makes the following findings:Finance and Insurance SalespersonsThe Employer is engaged in the business of sell-ing, leasing, and servicing automobiles. The Em-ployer's operation is divided into three separatesales departments-new car, used car, and fleet-alease department, a service department, and a busi-ness office. Each department is managed by a dif-ferent individual, who supervises all employeeswithin that department. The new car, used car,fleet, and lease departments each employ severalautomobile salespersons, whose main function is topersuade customers to purchase or lease auto-mobiles. In addition, each of these departments em-ploys a finance and insurance salesperson, whosemain function is to persuade customers who havedecided on an automobile to purchase insurance,extended service warranties, and addition l acces-sories and to obtain financing through the Employ-er. In performing these functions, the finance andinsurance salespersons are involved in every pur-chase or lease of an automobile. Thus, after anautomobile salesperson successfully completes asale or lease, he takes the customer to the financeand insurance salesperson in his department, whowill then attempt to sell the customer warranties,insurance, financing, and additional accessories.The automobile salesperson may either leave thecustomer alone with the finance and insurancesalesperson or remain during their discussion. Inapproximately 80 percent of all sales, the financeand insurance salespersons successfully persuadecustomers to finance their automobile through theEmployer. Additionally, on occasion, in the ab-sence of any department managers, an automobilesalesperson will ask the finance and insurance sales-person in his department to approve a sale.The finance and insurance salespersons alsoengage in some direct sales and leasing of auto-mobiles. Although they do not regularly take turnsgreeting customers as they enter the Employer'spremises, they may greet and begin talking to acustomer if no automobile salesperson is availablewhen the customer arrives. In addition, if a financeand insurance salesperson discovers during a creditcheck that a customer cannot qualify for financingof the automobile the customer has chosen, he willattempt to sell or lease the customer a less expen-sive automobile.Like the automobile salespersons, the finance andinsurance salespersons receive weekly salaries,commissions, monthly bonuses, annual bonuses, andhealth and welfare insurance, although there aresome variances in amounts received by the two370 LARRY FAUL OLDSMOBILE CO., INC.groups.2Both groups also receive the same vaca-tion, holiday, and profit-sharing benefits, work sim-ilar hours, and receive the use of demonstratorautomobiles. Further, finance and insurance sales-persons attend sales meetings along with the auto-mobile salespersons, compete in sales contests, andcomply with the same dress code as the automobilesalespersons.3Moreover, as noted above, withineach department both groups are supervised by thesame individual.Based on the above, we find, contrary to the Re-gional Director, that the finance and insurancesalespersons in the new car, used car, fleet, andlease departments share a sufficient community ofinterest with the automobile salespersons to requiretheir inclusion in the appropriate unit. Both the fi-nance and insurance salespersons and the auto-mobile salespersons are primarily engaged in sell-ing, a fact which the Regional Director gave littleor no weight. Even though they primarily sell dif-ferent products, their selling functions are interre-lated, requiring a coordinated effort between thetwo groups. On occasion the finance and insurancesalespersons engage in the actual selling or leasingof automobiles. Further, the finance and insurancesalespersons and the automobile salespersons workin constant contact with each other, share commonsupervision, receive similar benefits, and have thesame working conditions. Given these similarities,as well as the substantial integration of operationsbetween the two groups of salespersons, we findthat a unit limited to automobile salespersons, butexcluding finance and insurance salespersons,would be inappropriate. See Coca-Cola BottlingCompany of Forth Worth, 229 NLRB 553, 554-555(1977); Walker-Roemer Dairies, Inc., 196 NLRB 20(1972). Accordingly, we shall include finance andinsurance salespersons in the appropriate unit.4Fleet Sales Administrator/Part-TimeSalesperson and Lease Receptionist/Part-TimeSalespersonIn the fleet department, the Employer employsBernice Caple, whose title is fleet sales administra-tor and part-time salesperson. In the lease depart-ment, the Employer employs Jean or Jane Fryk-holm, whose title is lease receptionist and part-time2 The bonuses and commissions received by the finance and insurancesalespersons are figured differently from those for the automobile sales-persons. Also, the former group's insurance covers family memberswhereas the insurance for the latter group does not.I However, during one annual 8-day event when the Employer rentedtuxedos for its employees, the finance and insurance salespersons in thenew and used car departments wore the same color tuxedo as the depart-ment managers rather than the color worn by the automobile salesper-sons.4 The following individuals are employed as finance and insurancesalespersons in the new car, used car, fleet, and lease departments, respec-tively: Fred Jacobsen, Richard Law, Dorothy Payne, and Marilyn Millersalesperson. It is undisputed that these employeesperform both clerical5and selling or leasing func-tions, and consequently have some characteristicsin common with both groups. Caple and Frykholmare paid on an hourly basis and perform typing andrelated functions. Unlike the office clerical employ-ees, however, they work alongside the salesper-sons, are in constant contact with them, and are su-pervised by the same individual as the sales per-sons. Moreover, when the salespersons are busy,they sell or lease automobiles8and, when success-ful, receive the same commission as do the sales-persons. In addition, they observe the same dresscode and receive similar benefits, including vaca-tions, holidays, profit sharing, insurance, and theuse of demonstrator cars, as do the salespersons.Given these similarities, and especially in light ofthe fact that they engage in selling or leasing on aregular, part-time basis, we find that Caple andFrykholm share a sufficient community of interestwith the salespersons as to justify their inclusion inthe appropriate unit. See Sears, Roebuck and Co.,191 NLRB 398, 404-406 (1971).Inventory Control Clerk and ReceptionstSylvia Wenzel is employed in the new car salesdepartment as an inventory control clerk and re-ceptionist. She sits at a reception area near the reardoor to the new car showroom and spends 25-30percent of her time answering phones and greetingcustomers who have not been greeted by a sales-person. She also serves as secretary to the Employ-er's top management officials and, as such, spends10-20 percent of her time typing and handling cor-respondence. The majority of her time is spentmaintaining inventory records used by the salesper-sons, answering questions of salespersons regardingthe inventory, receiving the new car purchaseorders, and typing a summary of cars on order. Inperforming these functions, Wenzel is in constantcontact with the salespersons, and she receives thesame supervision, enjoys similar benefits, and ob-serves the same dress code as the salespersons. Inlight of Wenzel's performance of functions integralto the selling process, her common supervision,benefits, and working conditions with the salesper-sons, and her regular contact with them, we find,contrary to the Regional Director, that Wenzelshares a sufficient community of interest with thesalespersons to warrant her inclusion in the unit.See Levitz Furniture Corporation, 223 NLRB 522,5 As noted above, the Regional Director excluded office clerical em-ployees from the unit. and neither party contests their exclusion, exceptfor the three individuals discussed infram.s The record reveals that Frykholm was responsible for the leasing ofone to three cars per nionth371 DECISIONS OF NATIONAL LABOR RELATIONS BOARD523 (1976); Sears, Roebuck and Co., supra at 404-406.Accordingly, we find, contrary to the RegionalDirector, that the following employees constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct:All automobile sales representatives, financeand insurance managers or sales representa-tives, fleet sales administrator/part-time sales-person, lease receptionist/part-time salesper-son, and new car receptionist/inventory con-trol clerk, employed by the Employer at itsfacilities located at 1230 East Golf Road,Schaumburg, Illinois, excluding lot boys, partssalesmen, warranty manager, service salesmen,service clerk, new vehicle preparation man-ager and assistant, car billers, cashiers, officemanager, computer operator, office clericalemployees, employees now represented byother labor organizations, guards and supervi-sors as defined in the Act, and all other em-ployees.Inasmuch as the Petitioner has expressed a will-ingness to participate in an election in the broaderappropriate unit, we shall remand the case to theRegional Director for Region 13 for the purpose ofcounting the mail ballots which have been im-pounded. 7DIRECTIONIt is hereby directed that the Regional Directorfor Region 13 shall, within 10 days from the dateof this Decision on Review, open and count theimpounded ballots, and prepare and serve on theparties a tally of ballots. Thereafter, the RegionalDirector shall proceed as is appropriate in accord-ance with our Decision herein.7 We have been administratively advised that Fred Jacobsen, RichardLaw, Dorothy Payne, Sylvia Wenzel, Bernice Caple, and Jean or JaneFrykholm-all of whom we have included in the unit by this Decision-cast challenged ballots in the election. We hereby direct the Regional Di-rector to open and count these ballots with the other impounded ballots.However, we were also advised that the Regional Director did not maila ballot to Marilyn Miller, whom we have also included in the unit.Thus, if the tally reveals that a ballot cast by Miller could determine theresults of the election, and if the Regional Director determines thatMiller was eligible to vote in the election, then the election conducted bymail ballot shall be vacated and a new election conducted in the unitfound appropriate herein.372